            Case 4:12-cv-03970-HSG Document 240 Filed 10/08/20 Page 1 of 4




 1   DINOVO PRICE LLP                           COOLEY LLP
     ANDREW G. DINOVO (admitted pro hac vice)   HEIDI L. KEEFE (178960)
 2   adinovo@dinovoprice.com                    hkeefe@cooley.com
     7000 N. MoPac Expressway, Suite 350        MARK R. WEINSTEIN (193043)
 3   Austin, Texas 78731                        mweinstein@cooley.com
 4   Telephone: (512) 539-2626                  LOWELL D. MEAD (223989)
     Facsimile: (512) 539-2627                  lmead@cooley.com
 5                                              3175 Hanover Street
     NIELSEN PATENTS                            Palo Alto, CA 94304-1130
 6   Steven Nielsen (133864)                    Telephone: (415) 391-5400
     steve@nielsenpatents.com                   Facsimile: (415) 397-7188
 7   1000 Larkspur Landing Circle, Suite 21
 8   Larkspur, CA 94939-1743                    Attorneys for Defendant
     Telephone: (415) 272-8210                  FACEBOOK, INC.
 9
     Attorneys for Plaintiff
10   SOFTWARE RIGHTS ARCHIVE, LLC
11

12

13                                 UNITED STATES DISTRICT COURT

14                             NORTHERN DISTRICT OF CALIFORNIA

15                                       OAKLAND DIVISION

16

17                                               Case No. 4:12-cv-03970-HSG

18   SOFTWARE RIGHTS ARCHIVE, LLC,               JOINT STIPULATION AND
                                                 ORDER REGARDING BILL OF
19
                      Plaintiff,                 COSTS
20
          v.                                     Judge:      Hon. Haywood S. Gilliam, Jr.
21   FACEBOOK, INC.,                             Date:       N/A
                                                 Time:       N/A
22                    Defendant.                 Location:   Courtroom 2, 4th Floor
23

24

25

26

27

28

         CASE NO. 4:12-CV-03970 HSG              -1-             STIPULATION RE BILL OF COSTS
             Case 4:12-cv-03970-HSG Document 240 Filed 10/08/20 Page 2 of 4




 1           Plaintiff Software Rights Archive, LLC (“SRA”) and Defendant Facebook, Inc. (“Facebook”)

 2   jointly submit this stipulation and proposed order regarding the bill of costs filed by Facebook on

 3   September 23, 2020 (Dkt. No. 236) (“Bill of Costs”) following entry of judgment on September 9,

 4   2020 (Dkt. No. 231). The parties hereby stipulate as follows, subject to the approval of the Court:

 5           WHEREAS, Facebook submitted its Bill of Costs seeking costs totaling $10,160.68;

 6           WHEREAS, SRA notified Facebook of objections to certain items in the Bill of Costs;

 7           WHEREAS, in the interests of judicial economy for the Court and parties, the parties have

 8   negotiated and agreed as a compromise, subject to the approval of the Court and the reservation of

 9   rights set forth herein, to an amended bill of costs that replaces the Bill of Costs and sets forth a reduced

10   cost request totaling $9,486.92 (“Amended Bill of Costs”);

11           WHEREAS, the Amended Bill of Costs is submitted herewith as Exhibit A;

12           WHEREAS, upon entry of order approving this stipulation, an award of costs shall be deemed

13   taxed in the amount of $9,486.92 consistent with the Amended Bill of Costs; and

14           WHEREAS, in the event that the judgment in favor of Facebook is subsequently reversed or

15   vacated by this Court or by an appellate court, this stipulation and the taxation of any costs and/or any

16   other judgment or order pertaining to the Amended Bill of Costs shall be rendered null and void or

17   vacated.

18           A proposed order is submitted herewith.

19      DATED: October 7, 2020              Respectfully submitted,
20                                          By: /s/ Andrew G. DiNovo
                                                Andrew G. DiNovo (admitted pro hac vice)
21                                              adinovo@dinovoprice.com
                                                DINOVO PRICE, LLP
22                                              7000 N. MoPac Expressway, Ste. 350
                                                Austin, Texas 78731
23                                              Telephone: (512) 539-2626
                                                Facsimile: (512) 539-2627
24
                                                 ATTORNEYS FOR PLAINTIFF
25                                               SOFTWARE RIGHTS ARCHIVE, LLC
26

27

28

          CASE NO. 4:12-CV-03970 HSG                         -2-            STIPULATION RE BILL OF COSTS
            Case 4:12-cv-03970-HSG Document 240 Filed 10/08/20 Page 3 of 4




 1   Dated: October 6, 2020               Respectfully submitted,

 2                                         /s/ Heidi L. Keefe
                                           COOLEY LLP
 3                                         Heidi L. Keefe (178960)
 4                                         hkeefe@cooley.com
                                           Mark R. Weinstein (193043)
 5                                         mweinstein@cooley.com
                                           Lowell Mead (223989)
 6                                         lmead@cooley.com
                                           3175 Hanover Street
 7
                                           Palo Alto, CA 94304-1130
 8                                         Telephone:     (415) 391-5400
                                           Facsimile:     (415) 397-7188
 9
                                           Attorneys for Defendant
10                                         FACEBOOK, INC.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

         CASE NO. 4:12-CV-03970 HSG            -3-           STIPULATION RE BILL OF COSTS
     Case 4:12-cv-03970-HSG Document 240 Filed 10/08/20 Page 4 of 4




 1   Pursuant to the parties’ stipulation, it is hereby SO ORDERED.

 2

 3
     Dated: 10/8/2020                   ___________________________________________
 4                                      THE HONORABLE HAYWOOD S. GILLIAM, JR.
 5                                      UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

       CASE NO. 4:12-CV-03970 HSG                    -4-       STIPULATION RE BILL OF COSTS
